This is an action for damages upon an alleged false warranty in the sale of a steam engine in which plaintiff recovered and defendants appeal, and file 44 exceptions to the ruling of the court. We do not expect to take up and discuss these exceptions seriatim, but only to discuss such of them as will dispose of the case on appeal, as many of them will in all probability not arise again.
The defendants moved to discuss the action for want of due service. This motion had been made and passed upon some terms ago, upon affidavit, as to whether the defendants Brem  McDowell were agents of the other defendant in making the sale complained of. And if there had been any reason for doubting the correctness of the finding of the court at that time (and we do not see that there was), there certainly is none now, when this question has been submitted to a jury and found that they were the agents of the Watertown Steam Engine (802) Company. This motion overruled.
Defendants then moved for judgment on the findings of the jury (non obstante, we suppose). This exception was not argued and we suppose was virtually abandoned. But if it was not, we see no ground upon which it can be sustained, and it is overruled.
Exhibit 5 contains the contract for the sale of the engine, which in our opinion shows that Brem  McDowell acted as agents of the Watertown company in making the sale. And that it also constitutes a sale with warranty.Thomas v. Simpson, 80 N.C. 4; Love v. Miller, 104 N.C. 582. And that plaintiff might retain the engine and have an action against defendants for damages. Lewis v. Rountree, *Page 467 78 N.C. 323; McKinnon v. McIntosh, 98 N.C. 89. An agent authorized to sell is authorized to make a warranty. Hunter v. Jameson, 28 N.C. 252. We do not think the fact that Brem was a member of the plaintiff corporation benefits the defendants. If he acted as the agent of the Watertown company in making this sale — was in its employ and pay — he could not at the same time be acting for the plaintiff corporation. And thus acting, it is not to be supposed that he would give plaintiff information injurious to his principal, and which would likely prevent a sale of its property. McKoy v. Hancock, 38 N.J. Eq., 161; Hickman v.Green, 27 S.W. 440; Bank v. Harris, 118 Mass. 147; Allen v. R. R.,150 Mass. 200. It has been held that if the agent did not know of the defects at the time of making the sale, he would not be guilty of a moral fraud, but still it would be a legal fraud. Peebles v. GuanoCo., 77 N.C. 233. But in this case the jury, by the seventh issue, find that the agents had knowledge at the time of the sale, that the engine was not a 150 H. P. engine. So it is not necessary to invoke the rule in the case of Peebles v. Guano Co., supra.   (803)
The defendants insist that they were entitled to their first issue as to whether there was a sale or not. And ordinarily it seems to us that this would be so. But in this case it seems not to be denied that there was a sale of an engine by Brem  McDowell to the plaintiff. And we suppose defendants insisted on this issue upon the ground that Brem 
McDowell were not the agents of the Watertown company. And as this was submitted as a distinct issue and found that they were, we think this supplies any apparent necessity for this issue. There was been much discussion (to be found in our reports) as to what are proper issues. But we think it has been finally settled that if the issues as submitted embrace the substantial contention of the parties, in such manner as not to deprive either party of the benefit of a substantial right, this is sufficient. And applying this rule we do not see that defendants were prejudiced on account of the court's not submitting this issue, and must overrule this exception.
Defendants contend that plaintiff's action is barred by the statute of limitations. And as to the defendants Brem  McDowell, we would hold this to be so, under the cases of Blount v. Parker, 78 N.C. 128, and Jaffrayv. Bear, 103 N.C. 165, but for Laws 1889, ch. 269, amending subsection 9, section 155 of The Code. This amendment strikes out of section 155 of The Code, that part upon which the decision in Blount v. Parker and Jaffray v.Bear was put. This amendment leaves all actions subject to the same rule, whether they were heretofore cognizable solely in courts of Equity or not, and makes all actions come under the same rule as if they had been originally cognizable in courts of Equity. And the jury having found the issue *Page 468 
(804) of fraud in favor of plaintiff, it makes this point in the case, as to defendants Brem  McDowell, depend upon the time when the fraud was discovered by plaintiff, that is, when it first discovered that the engine was not a 150 H. P. engine. As to the other defendant, the Watertown company, we think a different rule obtains. This defendant is a foreign corporation. Its citizenship is in New York. In matters of litigation it has the right to avail itself of this fact, as is often done in cases of removal from state to federal courts. And we see no reason why it should not be subject to the same rule that individuals are, who are citizens of other states. We therefore do not think the statute of limitations applies to them, whether the fraud was discovered within three years before the commencement of the action or not. Code, sec. 162; Gristv. Williams, 111 N.C. 53. The defendants Brem  McDowell contend that as the Act of 1889 was passed after the sale complained of was made, the amendment does not apply in this case, and that the law as it stood before the amendment must govern. We do not agree to this contention. The statute of limitations is no satisfaction of plaintiff's demand. It is only a bar when set up to the action of the court. It does not act on the rights of the parties, but only affects the remedy. It is created by the Legislature and can be removed by the Legislature. This is certainly so where it had not run so as to become a bar. As it affects no vested rights, there is no reason for holding that it is unconstitutional. And that is the only ground we see, upon which defendants' contention can be sustained.
This brings us to the consideration of his Honor's charge upon the statute of limitations. The question of the statute of limitations is a mixed question of fact and law. And it is true, as stated by his Honor, if there is no dispute as to facts, then it becomes a question of law and the court should instruct the jury as to their verdict. But where there are disputed facts, as to when it started to run, (805) then it is the duty of the court to submit that question to the jury. In this case it depended (as to Brem  McDowell) as to when plaintiff first had knowledge that the engine sold it was not a 150 H. P. engine. It was in evidence that plaintiff more than three years before the commencement of this action, had in its possession a catalogue of the Watertown company, which tended to show that the engine sold plaintiff was not a 150 H. P. engine. What Ward said about it, and other evidence which tended to show knowledge, was, at least, enough to make it a disputed question of fact. And this being so we think it was error in the court to instruct the jury that from all the evidence in the case they should find that the statute of limitations had not run. We also think there was error in his charge upon the *Page 469 
question of damages. Plaintiff gave in evidence the cost of transportation and putting down both engines. And defendants contend that under his Honor's instructions the jury charged them with this expense for both engines. If this is so, it seems to us it is clearly wrong. If plaintiff had gotten the last engine first, it would have been compelled to have borne this expense. Why then charge it to defendants? If defendants are liable, it should only be for the expense of the defective engine. It may be the defendants were not charged for both by the jury. But we have examined his Honor's charge, and can nowhere find that they were instructed as to this matter. And as the evidence was allowed and they were not instructed as to it, we think it probable, indeed most likely, that the jury did charge defendants with both. We also think there were other errors in his Honor's charge upon the question of damages. It was too broad. The rule in cases like this, as we understand it, is to allow such damages as naturally arise from the false warranty, but not for everything that may result therefrom.Ashe v. DeRosset, 50 N.C. 301. And we cannot see   (806) how such things as interest and insurance could have been in the minds of the contracting parties, or can be said to grow out of the breach of contract between the parties. Would not plaintiff have had to pay interest and insurance, whether there was a breach of this contract or not? And did this in any way depend upon this contract between plaintiff and defendants? These and any other matters that could not have been in the minds of the contracting parties, and did not arise from the breach of warranty, should be eliminated from the question of damages.
There are other exceptions in the case, which we do not think necessary to pass upon now, as they will likely not arise on a new trial. But for the errors pointed out we are of the opinion there should be a new trial.
New Trial.
Cited: Ricks v. Stancill, 119 N.C. 102; Rouss v. Ditmore, 122 N.C. 778;Mfg. Co. v. Gray, 124 N.C. 326; Tompkins v. Cotton Mills, 130 N.C. 354;Green v. Ins. Co., 139 N.C. 310; Hough v. R. R., 144 N.C. 701;Mfg. Co. v. Davis, 147 N.C. 270; Volivar v. Cedar Co., 152 N.C. 35;Winn v. Finch, 171 N.C. 275; Cone v. Fruit Growers, ib., 571. *Page 470 
(807)